Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-5, 10, 19-20, 22, 24-25, 29-30, 34-35, 38, 41, 49 and 53-54 are pending. 

Election/Restrictions
Applicants’ election of Group IV and the following elected species: Prodrug compound 8, in the reply filed on 2/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
In view of the amendments which makes claim 1 depend on claim 35, the restriction between Group I and Group IV are withdrawn and are rejoined with Group IV. Applicants further elected hydroxylpropyl methyl cellulose (HPMC) and dioctyl sulfosuccinate sodium salt (AOT) for species of a combination of carrier materials. 
In view of the elected compound, the following scope of the subgenus defined by formula (I) wherein R1 is H,  –CO2C1-8 alkyl or optionally substituted –C(=O)C1-8 alkyl; and R2 is H and R3 is - CO2C1-8 alkyl, A is 
    PNG
    media_image1.png
    89
    355
    media_image1.png
    Greyscale
and B is 
    PNG
    media_image2.png
    105
    102
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    105
    102
    media_image3.png
    Greyscale
, will be searched and examined. 
Claims 19-20, 34, and 53-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking 

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5, 10, 22 24-25, 29-30, 35, 38, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All the dependent claims are included.
Claim 35 recites “A is a linker with a chain length having an integer of from 1 to 10 atoms. It is unclear what chain is referring to, alkyl chain? Claim 38 make this recitation further confusing because claim 38 recites A is 
    PNG
    media_image4.png
    193
    759
    media_image4.png
    Greyscale

When A is one of those structures, it is unclear which is the chain and whether the entire structure is a repeating unit (chain).  Thus, it is unclear what linkers are encompassed by the definition of A. Accordingly, the scope of the compounds defined by formula (I) is indeterminate and thus the claims are indefinite.  Clarification is required. 

Claim 5 contain the following trade name: Pluronics® F-68 and Pluronics® F-127  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112 (b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a carrier material and, accordingly, the identification/description is indefinite. 
Applicants are advised to recite what the name of the goods is instead of the trade name. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35, 38, 41, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1465574 (cited in the IDS filed on 1/20/2020). 
CN 1465574 discloses L-nucleoside prodrugs of the following formula (I), which are anti-HBV lamivudine analogues and have improved liver tissue distribution and reduced 

    PNG
    media_image5.png
    134
    186
    media_image5.png
    Greyscale
wherein B is 
    PNG
    media_image6.png
    165
    373
    media_image6.png
    Greyscale
 , R is hydrogen or 
    PNG
    media_image7.png
    30
    148
    media_image7.png
    Greyscale
, R1 is C1-C20 alkyl,   and R2 is H or F
For examples, the following compounds are disclosed in CN 1465574 (claims 3, 5, 7, and 13): 

    PNG
    media_image8.png
    159
    710
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    163
    717
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    121
    616
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    149
    644
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    140
    686
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    145
    560
    media_image13.png
    Greyscale

The above compounds are species of the genus defined by formula (I) wherein R1 is H,  or  optionally substituted –C(=O)C1-8 alkyl; and R2 is H and R3 is - CO2C1-8 alkyl, A is 
    PNG
    media_image1.png
    89
    355
    media_image1.png
    Greyscale
and B is 
    PNG
    media_image2.png
    105
    102
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    105
    102
    media_image3.png
    Greyscale
.
As to claim 49, CN 1465574 also discloses the subgenus of the following formula (claims 4-5):

    PNG
    media_image14.png
    189
    228
    media_image14.png
    Greyscale
 wherein R1 is butyl, pentyl, hexyl, heptyl, and octyl (e.g., 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, wherein R1 is octyl).

		As such, the instant claims are anticipated by CN 1465574. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 22, 24-25, 29-30, 35, 38, 41, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/057866 (cited in the IDS filed on 1/20/2020) in view of CN 1465574 (cited in the IDS filed on 1/20/2020).
WO2016/057866 discloses nanoparticles comprising nucleoside analog reverse transcriptase inhibitor prodrug such as lamivudine prodrugs and carrier material (p2, lines 8-31). 
WO2016/057866 discloses the genus of the following formula
    PNG
    media_image16.png
    194
    180
    media_image16.png
    Greyscale
, wherein R is an C3-20 alkyl or alkyl chain of a fatty acid (e.g., caprylic acid, capric acid, lauric acid, myristic acid, palmitic acid, stearic acid, arachidic acid, behenic acid, myristoleic acid, palmitoleic acid, sapienic acid, oleic acid, elaidic acid, vaccenic acid, linoleic acid, linoelaidic acid, a-linolenic acid, arachidonic acid, eicosapentaenoic acid, erucic acid, and docosahexaenoic acid) (p5, line 17-p6, lines 15).
WO2016/057866 discloses that the prodrugs and nanoformulated prodrugs (nanoparticles) provided extend the drug half-life, increase hydrophobicity, improved protein binding capacity and antiretroviral efficacy, which will benefit people who have to receive daily high doses or even several doses a day since lower dosage with less dosing frequency would not only decrease the side effects, but also be convenient to the patients (p5, lines 16-21). WO2016/057866 discloses 
WO2016/057866 discloses pharmaceutical compositions comprising the nanoparticles   are formulated for administration with any pharmaceutically acceptable carriers such as water and oils and the concentration of the nanoparticles in the chosen medium may be varied and the medium may be chosen based on the desired route of administration of the pharmaceutical composition (p20, lines 14-22). WO2016/057866 also discloses that the nanoparticles are administered intramuscularly, subcutaneously or intravenously in the particular embodiment and a pharmaceutical composition comprises the nanoparticle dispersed in a medium that is compatible with the site of injection, and dosage forms for parenteral administration include solutions, emulsions, suspensions, dispersions and powders/granules (solid) for reconstitution (p21, lines 3-20).
In addition, WO2016/057866 discloses that the prodrug (core) can be encased into polymer (outer layer) excipients and 1% (10 mg/ml) prodrug is premixed with coated polymer (poloxamer 407 (P407), 1 ,2-distearoyl-sn- glycero-3-phosphocholine (DSPC), l,2-distearoyl-sn-glycero-3- phosphoethanolamine- N-[carboxy(polyethy lene glycol)-2000 (DSPE-PEG), and polyvinyl alcohol (PVA)] and premixed suspension were formulated by wet milling or homogenizer until desirable size and polydispersity index was achieved (p27, line 27-p28, line 12).

CN 1465574 discloses L-nucleoside prodrugs of the following formula (I), which are anti-HBV lamivudine analogues and have improved liver tissue distribution and reduced gastrointestinal side effects (abstract, p2, summary of the invention in Translation, and claims 1-4)

    PNG
    media_image5.png
    134
    186
    media_image5.png
    Greyscale
wherein B is 
    PNG
    media_image6.png
    165
    373
    media_image6.png
    Greyscale
 , R is hydrogen or 
    PNG
    media_image7.png
    30
    148
    media_image7.png
    Greyscale
, R1 is C1-C20 alkyl,   and R2 is H or F
For examples, the following compounds are disclosed in CN 1465574 (claims 3, 5, 7, and 13): 

    PNG
    media_image8.png
    159
    710
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    163
    717
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    121
    616
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    149
    644
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    140
    686
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    145
    560
    media_image13.png
    Greyscale

The above compounds are species of the genus defined by formula (I) wherein R1 is H, or optionally substituted –C(=O)C1-8 alkyl; and R2 is H and R3 is - CO2C1-8 alkyl, A is 
    PNG
    media_image1.png
    89
    355
    media_image1.png
    Greyscale
and B is 
    PNG
    media_image2.png
    105
    102
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    105
    102
    media_image3.png
    Greyscale
.
As to claim 49, CN 1465574 also discloses the subgenus of the following formula (claims 4-5):

    PNG
    media_image14.png
    189
    228
    media_image14.png
    Greyscale
 wherein R1 is butyl, pentyl, hexyl, heptyl, and octyl (e.g., 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, wherein R1 is octyl).
As to log P value being at least 1 and greater in claim 1, CN 1465574 is silent about log P value of the prodrug compound. However, CN 1465574 teaches the same structure of the claimed prodrug compounds as stated above, the log P value is an inherent property of the prodrug. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
	CN 1465574 also teaches that the compound is formulated into dosage forms such as tablet, powders, granules, capsules, oral solutions or injections, which further comprise one or more pharmaceutically acceptable carriers including surfactants and adsorption carriers (p3, para 3-4 in Translation). 

 ordinary skill in the art would have been motivated to do so on the reasonable expectation that resulting nanoparticle formulations comprising the prodrugs of anti-HBV lamivudine analogues taught by CN 1465574 would have similar improvements in bioavailability and efficacy as taught by WO2016/057866. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611